Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 6-9 and 18 are objected to because of the following informalities:
a.	Claim 6, line 1, “top” should be “a top”;
b.	Claim 6, line 1; Claim 7, line 2; Claim 9, line 2, “bottom” should be “a bottom”; and
c.	Claim 18, line 2, “the mechanical disconnect” should be “the mechanical disconnect switch”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 10, line 2 and Claim 1, line 7 each require “an electrical property.”  Are these the same or different electrical properties? and
b.	Claim 15, lines 1-2, “the high frequency transformer” lacks antecedent basis.  Did Applicant intend for claim 15 depend on claim 14?  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-12, and 21 are rejected under 35 U.S.C. 103 as being obvious over Draper (US 2010/0084925) and Aarskog (US 2017/0055358).
With respect to claim 1, Draper discloses an electrical substation (10; figures 1A-2), comprising: a housing (fig. 2, 20) comprising an input (fig. 2, L1,L2,LV) and an output (28); a transformer (26) between the input and the output and transforming (¶[0021], l. 4) a first voltage (voltage of L1,L2,LN) of the input to a second voltage (voltage of 28) of the output, a solid state (¶[0024], l. 2) switch (CB1,CB2,CBN) between the input and the output; a fault sensor (35, ¶[0025], l. 2) measuring an electrical property (¶[0035], l. 4, fault conditions); and a controller (30) sending a signal (see fig. 2, between 30 and CB1,CB2,CBN) to the solid state switch to open (¶[0024], ll. 11-13) the solid state switch and break current flow between the input and the output based upon a measurement of the fault sensor indicating a fault (the controller 30 control operation of the breakers CB1,CB2,CBN in response to a fault condition detected by fault sensors 35; ¶[0024],  and [0035]); wherein the housing encloses (see figs. 1A-2 and ¶[0019], ll.1-3) the transformer and the solid state switch.  Draper fails to disclose the first voltage being higher than the second voltage.  Aarskog discloses the first voltage being higher than the second voltage (supply or input voltage is transformed down; ¶[0005], ll. 9-11).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Draper's input voltage to be higher than the output voltage as taught by Aarskog because certain underwater applications may call for a step-down transformer, which is well known for distributing low voltages from a high voltage source.
With respect to claim 2, Draper and Aarskog, in combination, disclose the electrical substation according to claim 1.  Draper fails to disclose the solid state switch is an integrated gate-commutated thyristor "IGCT", reverse blocking integrated gate-commutated thyristor "RB-IGCT", gate turn-off thyristor "GTO", insulated-gate bipolar transistor "IGBT", or field-effect transistor "FET". Aarskog discloses the solid state switch is an insulated-gate bipolar transistor "IGBT" (IGBT; ¶[0049], l. 13).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Draper's solid state switch to be an IGBT as taught by Aarskog because, as Aarskog discloses, the use of IGBTs enables voltage to be applied across the load in either direction (Aarskog; ¶[0034], ll. 7-8).
With respect to claim 4, Draper and Aarskog, in combination, disclose the electrical substation according to claim 1.  Draper fails to disclose a heat exchanger, the heat exchanger being in thermal contact with the solid state switch.  Aarskog discloses a heat exchanger (fig. 6, 23), the heat exchanger being in thermal contact with the solid state switch (see fig. 5, IGBTs of 12 are mounted in 120, and ¶[0057], ll. 3-5).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Draper's solid state switch to be in thermal contact with a heat exchanger as taught by Aarskog because, as Aarskog discloses, this allows heat to be more efficiently dissipated which is an important factor to consider in power supply designs (Aarskog ¶[0048], ll. 1-7).
With respect to claims 5 and 6, Draper and Aarskog, in combination, disclose the electrical substation according to claim 1. Draper fails to disclose the housing comprises at least a metallic portion in thermal contact with the solid state switch and exposed to an exterior of the housing (claim 5) and top, bottom and side walls of the housing are made of metal (claim 6). Aarskog discloses the housing comprises at least a metallic portion in thermal contact with the solid state switch and exposed to an exterior of the housing (semiconductor components such as IGBTs are disposed in the metal container 120 (¶[0049],  ll. 7-8), which conducts heat via thermally conducting layer 230 to heat dissipating element 23 which are outside of metal container 120 as shown; figure 6; then 23 is pressed against 20 ¶[0057], ll. 8-9) (claim 5) and top, bottom and side walls of the housing are made of metal (metal container 120, which includes a top, bottom, and side walls; figure 6; ¶[0049], ll. 7-8) (claim 6).  In order to cool the substation by conducting heat from within the vessel to the surrounding sea water (Draper; ¶[0038], ll. 3-5), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Draper's housing to comprise a metallic portion in thermal contact with the solid state switch and exposed to an exterior of the housing as taught by Aarskog because, as Aarskog discloses, this allows heat to be more efficiently dissipated which is an important factor to consider in power supply designs (Aarskog; paragraph [0048], ll. 1-7).
With respect to claims 10-12 and 21, Draper further discloses wherein the housing (20; figure 2) encloses the fault sensor (35, as shown in fig. 2), the fault sensor measuring an electrical property (¶[0035], l. 4, fault conditions) between the input and the output (the controller 30 control operation of the breakers CB1,CB2,CBN in response to a fault condition detected by fault sensors 35, i.e., measured between input and output; figure 2; paragraphs ¶[0024], ll. 11-13, ¶[0035], l. 4) (claim 10), the housing encloses (see fig. 2) the controller (claim 11), a communication line (fig. 2, 202, 204; ¶[0024]) connected to the controller (30) and extending through the housing (22) for external communication with the controller (control signals may be coupled to the controller 30 via optic fibers 202, 204 for communication with the shore; figure 2; ¶[0024], ll. 7-8) (claim 12) and the solid state switch breaks the entire current flow in response to the fault without a mechanical breaker being in the electrical substation (the controller 30 control operation of the solid state breakers CB1,CB2,CBN in response to a fault condition detected by fault sensors 35, no mechanical breakers are provided; ¶[0024], l. 2 (claim 21).
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being obvious over Draper (US 2010/0084925) and Zhang (CN 1238584).
With respect to claim 1, Draper discloses an electrical substation (10; figures 1A-2), comprising: a housing (fig. 2, 20) comprising an input (fig. 2, L1,L2,LV) and an output (28); a transformer (26) between the input and the output and transforming (¶[0021], l. 4) a first voltage (voltage of L1,L2,LN) of the input to a second voltage (voltage of 28) of the output, a solid state (¶[0024], l. 2) switch (CB1,CB2,CBN) between the input and the output (breakers C1 through CBN are between the input and output; paragraphs (0020)-(0021]); a fault sensor (35, ¶[0025], l. 2) measuring an electrical property (¶[0035], l. 4, fault conditions); and a controller (30) sending a signal (see fig. 2, between 30 and CB1,CB2,CBN) to the solid state switch to open (¶[0024], ll. 11-13) the solid state switch and break current flow between the input and the output based upon a measurement of the fault sensor indicating a fault (the controller 30 control operation of the breakers CB1,CB2,CBN in response to a fault condition detected by fault sensors 35; ¶[0024],  and [0035]); wherein the housing encloses(see figs. 1A-2 and ¶[0019], ll.1-3)  the transformer and the solid state switch. Draper fails to disclose the first voltage being higher than the second voltage. Zhang discloses the first voltage (10 kV; abs. l. 4) being higher than the second voltage (0.23 kV; abs. l. 5). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Draper's input voltage to be higher than the output voltage as taught by Zhang because certain underwater applications may call for a step-down transformer, which is well known for distributing low voltages from a high voltage source.
With respect to claim 3, Draper and Zhang, in combination, disclose the electrical substation according to claim 1. Draper fails to disclose wherein the first voltage is between 1kV and 72kV and the second voltage is 1,000V or less.  Zhang discloses wherein the first voltage is between 1 kV and 72kV and the second voltage is 1,000V or less (input voltage is 10 kV and output voltage is 0.23 kV; abstract). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Draper's input voltage to be between 1 kV and 72kV and output voltage to be less than 1,000V to be as taught by Zhang because certain underwater applications may call for a step-down transformer, which is well known for distributing low voltages from a high voltage source.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being obvious over Draper(US 2010/0084925) and Aarskog (US 2017/0055358) (with evidentiary support from MIDEL 7131 Thermal Properties, Sept. 2018).
With respect to claim 7, Draper and Aarskog, in combination, disclose the electrical substation according to claim 1.  Draper further discloses wherein a filler material surrounds a side and/or top of the solid state switch and transformer, the filler material contacting one or more walls of the housing (vessel 20 may be filled with nitrogen, which will surround the components inside the vessel 20 such as the solid state breakers CB1,CB2,CBN and the transformer 26 and will contact the walls of vessel 20; figures 1A-2; paragraph [0019], l. 16). Draper fails to disclose the filler material having a thermal conductivity of at least 100 mW/(m·K).  Aarskog discloses the filler material having a thermal conductivity of at least 100 mW/(m·K) (enclosure 10 is filled with MIDEL 7131, which has a thermal conductivity between 134 and 149 mW/m·K depending on the temperature; paragraph [0049], l. 4) -for evidentiary support on the thermal conductivity of MIDEL 7131, see MIDEL Table 1). In order to cool the substation by conducting heat from within the vessel to the surrounding sea water (Draper; ¶[0038], ll. 4-5), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Draper's housing to be filled with Aarskog’s filler material because, as Aarskog discloses, the filler material is a dielectric fluid such as MIDEL 7131 oil (Aarskog; ¶[0049], l. 4), which is known to have a high thermal conductivity such that heat can be dissipated efficiently which is an important factor to consider in power supply designs (Aarskog; ¶[0048], ll. 1-2).
With respect to claim 9, Draper and Aarskog, in combination, disclose the electrical substation according to claim 1.  Draper further discloses wherein a filler material surrounds a side and/or top of the solid state switch and transformer, the filler material contacting one or more walls of the housing. Draper fails to disclose the filler material having a density of at least 500 kg/m3. Siemens discloses the filler material having a density of at least 500 kg/m3 (enclosure 10 is filled with MIDEL 7131, which has a density between 896 and 1004 kg/m3 depending on the temperature; paragraph [0049], l. 4 - for evidentiary support on the density of MIDEL 7131, see MIDEL Table 1).  In order to cool the substation by conducting heat from within the vessel to the surrounding sea water (Draper; paragraph ¶[0038], ll. 4-5), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Draper's housing to be filled with Aarskog’s filler material because, as Aarskog discloses, the filler material is a dielectric fluid such as MIDEL 7131 oil (Siemens; paragraph [0049]), which is known to have a high thermal conductivity such that heat can be dissipated efficiently which is an important factor to consider in power supply designs (Aarskog; ¶[0048], ll. 1-2).
Claims 7 and 8 are rejected under U.S.C. 103 as being obvious over Draper (US 2010/0084925), Aarskog (US 2017/0055358) and Jun (“Dielectric Strength and Thermal Conductivity of Mineral Oil based Nanofluids”, April 2015).
Draper and Aarskog, in combination, disclose the electrical substation according to claim 1.   Draper further discloses wherein a filler material surrounds a side and/or top of the solid state switch and transformer, the filler material contacting one or more walls of the housing (vessel 20 may be filled with nitrogen, which will surround the components inside the vessel 20 such as the solid state breakers CB1,CB2,CBN and the transformer 26 and will contact the walls of vessel 20; figures 1A-2; paragraph [0019], l. 16).  Draper fails to disclose the filler material having a thermal conductivity of at least 100 mW/(m·K) (claim 7) and a thermal conductivity of at least 1,000 mW/(m·K) (claim 8).  Jin discloses the filler material having a thermal conductivity of at least 100 mW/(m·K) (Shell Diala S3ZXIG mineral oil which is typically used as a transformer oil has a thermal conductivity of between 1.04 W/m·K [1040 mW/m·K] and 1.14 W/m·K [1140 mW/m·K] depending on the temperature; page 19, Table 2.2). In order to cool the substation by conducting heat from within the vessel to the surrounding sea water (Draper; paragraph [0038]), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Draper's housing to be filled with Aarskog' filler material because, as Aarskog discloses, the filler material is a dielectric fluid such as MIDEL 7131 oil (Aarskog; paragraph [0049]), which is known to have a high thermal conductivity such that heat can be dissipated efficiently which is an important factor to consider in power supply designs (Aarskog; ¶[0048], ll. 1-2).
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Draper (US 2010/0084925), Aarskog (US 2017/0055358) and Ono (US 2015/0237680).
Draper and Aarskog, in combination, disclose the electrical substation according to claim 1.  Draper fails to disclose the transformer is a low frequency transformer comprising a primary winding connected to the input, a secondary winding connected to the output and a core therebetween. Ono discloses the transformer is a low frequency transformer (low frequency transformer; page 1, col. 1, ll. 1-3) comprising a primary winding (fig. 3, 12a) connected to the input (primary winding 12a on the input side with input switches 34; figure 3; ¶[0054], ll. 15-16), a secondary winding (12b) connected to the output (secondary winding 12b on the output side with heating coil 13; figure 3; ¶[0058]), ll. 2-3) and a core therebetween (12d, ¶[0079], l. 5). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Draper's transformer to be a low frequency transformer as taught by Ono because, as Ono discloses, the low frequency transformer allows low frequency electric power to be delivered (Ono; ¶[0001], ll. 8-9), which may be desirable for certain power supply applications.
Claims 14-16 are rejected under U.S.C. 103 as being obvious over Draper (US 2010/0084925), Aarskog (US 2017/0055358) and Chen (US 2019/0280586).
With respect to claim 14, Draper and Aarskog, in combination, disclose the electrical substation according to claim 1. Draper and Aarskog fail to disclose the transformer is a high frequency transformer comprising an input converter and an output converter, the input and output converters converting voltage with semiconductor switches and without primary and secondary windings. Chen discloses the transformer (fig. 1, 103) is a high frequency transformer (103; ¶[0027], l. 5) comprising an input converter (106 on left of fig. 1) and an output converter (106 on right of fig. 1), the input and output converters converting voltage with semiconductor switches (see fig. 1) and without primary and secondary windings (a high frequency transformer 103 is connected, on the left and right, to an input CSI bridge 106 and output CSI bridge 106 to invert [converting] voltage with a series of parallel transistors, where the CSI bridges 106 do not use primary or secondary windings of the HF transformer for the inversion; figure 1, ¶[0027], ll. 5-16). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the transformer and circuit of Draper to include wherein a high frequency transformer comprising an input converter and an output converter as taught by Chen, in order to gain the advantages of providing significant savings in volume and weight of magnetic materials (¶[0002], ll. 7-8) and enhanced control based on environmental factors as well as circuit faults as well as reducing thermal stress while maintaining overall efficiency.
With respect to claim 15, Draper and Chen disclose the electrical substation according to claim 14?  Draper discloses the fault sensor (35).  Draper and Aarskog fail to disclose wherein the high frequency transformer limits current flow between the input and the output in response to the fault sensor before the solid state switch is opened to break current flow between the input and the output.  Chen discloses wherein the high frequency transformer limits current flow between the input and the output in response to the controller (¶[0042], l. 1) before the solid state switch is opened to break current flow between the input and the output (the HF transformer 103 limits current flow between the input CSI bridge 106 on left of fig. 1 and the output CSI bridge 106 on right of fig. 1 in response to a circuit controller (¶[0042], l. 2) determining that the device should be turned off before the transistors are opened and closed, via state changes illustrated in figures 12D-12G, to stop current flow across the circuit; ¶[0041]-¶[0042]).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the transformer of Draper such that the fault sensor of Draper limits current flow of the HF transformer of Chen, in order to gain the advantages of providing enhanced control based on environmental factors as well as circuit faults as well as reducing thermal stress while maintaining overall efficiency.  Chen fails to disclose a fault sensor.  Draper discloses a fault sensor (35) providing an input for the controller (30).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the high frequency transformer of Chen with the fault sensor of Draper in order to have one of the controlling factors of the controller to be a signal from the fault sensor.  
With respect to claim 16, Draper and Aarskog, in combination, disclose the electrical substation according to claim 1.  Draper discloses the fault sensor (35).  Draper fails to disclose wherein the solid state switch limits current flow between the input and the output in response to the fault sensor by opening for part of a plurality of electrical cycles before remaining open to break current flow between the input and the output.  Chen discloses wherein the solid state switch limits current flow between the input and the output in response to the controller (¶[0042], l. 1) by opening for part of a plurality of electrical cycles before remaining open to break current flow between the input and the output (the circuit operates over an overall cycle between states 0, 1, 2 where current is limited across the transistors, where during the overall cycle the transistor undergoes a gating on and off before remaining off (remaining open) thus turning the current off; ¶[0044]-[0048] and [0067]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the substation of Draper to include wherein the solid state switch limits current flow between the input and the output in response to the controller by opening for part of a plurality of electrical cycles before remaining open to break current flow between the input and the output, as taught by Chen, in order to gain the advantages of providing enhanced control based on environmental factors as well as circuit faults as well as reducing thermal stress while maintaining overall efficiency.  Chen fails to disclose a fault sensor.  Draper discloses a fault sensor (35) providing an input for the controller (30).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the high frequency transformer of Chen with the fault sensor of Draper in order to have one of the controlling factors of the controller to be a signal from the fault sensor.  
Claims 17-18 are rejected under 35 U.S.C. 103 as being obvious over Draper (US 2010/0084925), Aarskog (US 2017/0055358) and Leyh (US 2017/0004948).
With respect to claim 17, Draper and Aarskog, in combination, disclose the electrical substation according to claim 1. Draper and Aarskog fail to disclose a mechanical disconnect switch, the controller sending a signal to open the mechanical disconnect switch after the solid state switch has opened and broken current flow between the input and the output.  Leyh discloses a mechanical disconnect switch (fig. 1, 134), the controller (130) sending a signal (¶[0016], l. 4) to open the mechanical disconnect switch after (¶[0016], ll. 5-8) the solid state switch (136) has opened and broken current flow between the input (fig. 1, from 110) and the output (fig. 1, to 150). In order to ensure a high degree of redundancy thereby providing greater reliability (Draper; abstract), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Draper's substation to further include a mechanical disconnect switch, the controller sending a signal to open the mechanical disconnect switch after the solid state switch has opened and broken current flow between the input and the output as taught by Leyh because, as Leyh discloses, the solid state switch opens the circuit upon detection of a fault current state in a very short time period but does not physically disconnect the circuit, so the use of the mechanical switch can physically disconnect the circuit (Leyh; ¶[0019], ll. 8-11). The use of the mechanical switch and the solid state switch allows for resetting and closing the circuit when the alternative voltage reaches zero, greatly reducing surge currents, stresses on conductors, and electromagnetic interference (Leyh; ¶[0006], ll. 17-18).
With respect to claim 18, Draper, Aarskog, and Leyh, in combination, disclose the electrical substation according to claim 17. Draper further discloses wherein the housing encloses all of the components (vessel 20 contains the substation's electrical equipment; figure 2; ¶[0016], ll. 1-3 and 11-12).  Draper and Aarskog fail to disclose wherein the housing encloses the mechanical disconnect switch. Leyh discloses the mechanical disconnect switch (fig. 1, 134).  In order to ensure a high degree of redundancy thereby providing greater reliability (Draper; abstract), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Draper's substation to further include a mechanical disconnect switch as taught by Leyh so that Draper's housing encloses the mechanical disconnect switch because, as Leyh discloses, the solid state switch opens the circuit upon detection of a fault current state in a very short time period but does not physically disconnect the circuit, so the use of the mechanical switch can physically disconnect the circuit (Leyh; ¶[0019], ll. 8-11). The use of the mechanical switch and the solid state switch allows for resetting and closing the circuit when the alternative voltage reaches zero, greatly reducing surge currents, stresses on conductors, and electromagnetic interference (Leyh; ¶[0006], ll. 17-18). Furthermore, since Draper discloses that the housing encloses all of the equipment, one of ordinary skill would expect the housing to enclose the mechanical disconnect switch which would better protect the mechanical disconnect switch.
Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Draper (US 2010/0084925), Aarskog (US 2017/0055358) and Vinciarelli (US 9,112,422).
Draper and Aarskog, in combination, disclose the electrical substation according to claim 1.  Draper fails to disclose further comprising a first one of the solid state switch between the input and the transformer and a second one of the solid state switch between the transformer and the output, the controller opening both the first and second solid state switches in response to the fault sensor. Vinciarelli discloses a first one of the solid state switch (fig. 1, 19; col. 1, ll. 45-46) between the input (VIN) and the transformer (17) and a second one of the solid state switch (20; col. 1, ll. 45-46) between the transformer (17) and the output (VO), the controller opening both the first and second solid state switches in response to the fault sensor (fault detection control circuit 18 monitors operating conditions to detect faults and turn the switches 19 and 20 off to disconnect; fig. 1; col. 1, ll. 45-54). In order to ensure a high degree of redundancy thereby providing greater reliability (Draper; abstract), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Draper's substation to include a first switch between the input and transformer and a second switch between the transformer and output as taught by Vinciarelli because, as Vinciarelli discloses, the additional switch isolates the output current path from the converter in the event of a fault (Vinciarelli; col. 1, ll. 26-29). The use of multiple switches also provides the redundancy which helps to ensure that the circuit is disconnected in the event of fault conditions.
Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Draper (US 2010/0084925), Aarskog (US 2017/0055358) and Thure (US 2008/0288122).
Draper and Aarskog, in combination, disclose the electrical substation according to claim 1.  Draper further discloses wherein the housing is sealed (vessel 20 is sealed; ¶[0019], ll. 11-14).  Draper fails to disclose wherein the housing includes no access openings.  Thure discloses wherein the housing includes no access openings (a substation which lacks access panels and is sealed for the lifetime of the substation; paragraph [0019], ll. 1).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the housing of Draper to not include access openings, as taught by Thure, in order to gain the advantages of preventing ingress of humidity and water while also providing a self-sustaining substation that requires no maintenance for 20 years (see paragraphs [0013], ll. 1-3 of Thure).
Claim 22 is rejected under 35 U.S.C. 103 as being obvious over Draper (US 2010/0084925), Aarskog (US 2017/0055358) and Panosyan (US 2015/0137771).
Draper and Aarskog, in combination, disclose the electrical substation according to claim 1.  Draper fails to disclose further comprising a mechanical breaker in parallel with the solid state switch, the mechanical breaker breaking a portion of the current flow and the solid state switch breaking another portion of the current flow in response to the fault.  Panosyan discloses a mechanical breaker in parallel with the solid state switch (mechanical switch 54 in parallel with solid state switch 52 as shown; abstract; fig. 2), the mechanical breaker breaking a portion of the current flow and the solid state switch breaking another portion of the current flow in response to the fault (since the mechanical switch and solid state switch are connected in parallel, when a fault event occurs the controller 56 opens (different portions) the solid state switch 52 and mechanical switch 54; figure 2; ¶[0016], ll. 1-2). In order to ensure a high degree of redundancy thereby providing greater reliability (Draper; abstract), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Draper's substation to include a mechanical breaker in parallel with the solid state switch, the mechanical breaker breaking a portion of the current flow and the solid state switch breaking another portion of the current flow in response to the fault as taught by Panosyan because, as Panosyan discloses, the solid state switch can disconnect faster than the mechanical switch to prevent extremely high currents during the time it would take the mechanical switch to disconnect (Panosyan; ¶[0021], ll. 14-20).
Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Draper (US 2010/0084925), Aarskog (US 2017/0055358) and Kämpfer (US 2013/0044406).
With respect to claim 23, Draper and Aarskog, in combination, disclose the housing of the electrical substation according to claim 1 (see claim 1 above). Draper and Aarskog fail to disclose an underground electrical substation, wherein the housing of the electrical substation is completely buried underground. Kämpfer discloses an underground electrical substation, wherein the housing of the electrical substation is completely buried underground (the transformer station is installed completely underground; ¶[0027], ll. 4-5). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Draper's housing of the electrical substation to be completely buried underground as taught by Kämpfer because, as Kämpfer discloses, the underground substation minimizes ground space requirements and makes it possible to build a structure over the station and also integrate the station into public spaces (Kämpfer; ¶[0010], ll. 3-5).  Furthermore, since Draper discloses using the substation for wind power, since certain wind power systems are located on land, an underground substation would be particularly well suited for land wind power applications since burying the substation would reduce the space it takes up.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 7,292,011 (fig. 1), 7,405,910,  7,885,049 (fig. 1) and 2020/0266624 (fig. 1) discloses a transformer, a solid state switch and a controller. US 2015/0115902 is related to US 2015/0137771.  US 7,989,984, 8,054,628, 8,896,987, 10,039,205, 10,159,117 and 10,491,098 are issued patents of references cited by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  5/21/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835